Citation Nr: 0433891	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-35 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
November 1971 to May 1972 with periods of inactive duty 
training and ACDUTRA with the Army National Guard between 
August 1971 and August 1983, and perhaps thereafter.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record contains the National Guard Bureau Retirement 
Credits Record, which shows that the appellant had periods of 
inactive and ACDUTRA with the Army National Guard between 
August 1971 and August 1983.  There is also a copy of a 
memorandum from the Puerto Rico National Guard to the 
appellant's employer.  The memorandum requests a leave of 
absence between the dates of October 31 and November 16, 
2002, because the appellant was scheduled to report to active 
duty training.  The record shows that the appellant was 
initially hospitalized on November 15, 2002 for psychiatric 
problems.  It is not clear from the record as to the military 
status of the appellant at this time.  Yet there are comments 
in the medical records suggesting he had been in a training 
status when hospitalized, and other comments suggesting the 
opposite.

The Board requests that the RO verify the appellant's duty 
status during the period in question, October 31 to November 
16, 2002.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should request the appropriate 
sources to verify the appellant's duty 
status October 31 through November 16, 
2002.  

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


